            Case 3:18-cr-00333-VLB Document 74 Filed 12/19/18 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT
                                                                                       '·,-,
                                                                                         ,,t'' (\
                                        Grand Jury H-18-1

UNITED STATES OF AMERICA                             Criminal No. 3:18CR .3'33      SRJ. )-

       v.                                            VIOLATIONS:

AMBER FOLEY, a.k.a.                                  18 U.S.C. § 2251(a)
"ANGEL BROWN"                                        (Production of Child Pornography)
                                                     18 U.S.C. § 2252A(a)(2)
                                                     (Distribution of Child Pornography)


                                         INDICTMENT

       The Grand Jury charges:

                                         COUNT ONE
                               (Production of Child Pornography)

       1.      From on or about June 27, 2017, until on or about October 2, 2017, the exact dates

being unknown to the Grand Jury, in the District of Connecticut, the defendant AMBER FOLEY,

also known as "ANGEL BROWN," did knowingly employ, use, persuade, induce, entice, and

coerce a minor to engage in sexually explicit conduct for the purpose of producing visual

depictions of such conduct, including but not limited to an image depicting the genitalia of a naked

four-year-old female, whose identity is known to the Grand Jury, which visual depictions were

produced and transmitted using materials that had been mailed, shipped, and transported in and

affecting interstate and foreign commerce by any means, including by computer, and which visual

depictions were actually transported and transmitted using any means and facility of interstate and

foreign commerce and in and affecting interstate and foreign commerce.

       In violation of Title 18, United States Code, Section 2251 (a).
            Case 3:18-cr-00333-VLB Document 74 Filed 12/19/18 Page 2 of 3



                                          COUNT TWO
                               (Distribution of Child Pornography)

       2.      From on or about June 27, 2017, until on or about October 2, 2017, the exact dates

being unknown to the Grand Jury, in the District of Connecticut, the defendant AMBER FOLEY,

also known as "ANGEL BROWN," did knowingly distribute material that contained an image of

child pornography, as defined in Title 18, United States Code, Section 2256(8)(A), including but

not limited to an image depicting the genitalia of a naked four-year-old female, whose identity is

known to the Grand Jury, which image had been shipped and transported using any means and

facility of interstate and foreign commerce, including by cellular telephone.

       In violation of Title 18, United States Code, Section 2252A(a)(2).

                                 FORFEITURE ALLEGATION

       3.      Upon conviction of one or more of the offenses alleged in this Indictment, the

defendant AMBER FOLEY shall forfeit to the United States, pursuant to Title 18, United States

Code, Section 2253(a), all right, title, and interest in any property used or intended to be used to

commit or facilitate the commission of the offense(s), all property constituting or traceable to

proceeds obtained, directly or indirectly, from such offense(s), and all visual depictions described

in Title 18, United States Code, Sections 2251-2252, and any book, magazine, periodical, film,

videotape, or other matter containing any such visual depiction, which was produced, transported,

mailed, shipped, or received in cominitting such offense(s), including but not limited to one

Android Smart Coolpad 3632A cellular phone, bearing IMEI number 862429030800005, which

was provided to the Meriden Police Department on October 3, 2017.

       4.      If any of the above-described forfeitable property, as a result of any act or omission

of the defendant, cannot be located upon the exercise of due diligence, has been transferred, sold

to, or deposited with a third party, has been placed beyond the jurisdiction of the court, has been

                                                 2
Case 3:18-cr-00333-VLB Document 74 Filed 12/19/18 Page 3 of 3




                                           /s/
